Citation Nr: 9921758	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for a bipolar disorder with a personality 
disorder.  The veteran submitted a notice of disagreement in 
December 1997, and the RO issued a statement of the case in 
June 1998.  The veteran submitted a substantive appeal in 
July 1998.


FINDINGS OF FACT

1.  During service, the veteran was found to have a history 
of maladaptive behavior, the nature of which was 
characterological.

2.  There was neither a bipolar disorder nor other acquired 
mental disorder noted in service or for many years 
thereafter.

3.  The veteran has not submitted competent (medical) 
evidence linking a current bipolar disorder to an incident of 
service or to aggravation in service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury for 
which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 
1991); 38 C.F.R. § 3.303(c) (1998).

2.  The claim for service connection for a bipolar disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In this case, service medical records show that the veteran 
was requested to undergo a psychiatric evaluation in August 
1980, due to periods of indifference and erratic behavior he 
exhibited.  The veteran was found to have had a history of 
maladaptive behavior, felt to be characterological in nature.  
He was cleared psychiatrically, with no significant mental 
illness found, for appropriate administrative action and was 
discharged from service.

Service connection cannot be granted for a personality 
disorder, unless a mental disorder is superimposed upon it 
during service.  38 C.F.R. §§ 3.303(c), 4.127.  Statements of 
the veteran are to the effect that the periods of 
indifference and erratic behavior he exhibited in service 
were early manifestations of his current bipolar disorder; 
that he was misdiagnosed in service; and that military 
service is what aggravated his disorder.  The Board finds 
these lay statements, in and of themselves, incompetent with 
respect to showing a bipolar disorder in service, or that a 
bipolar disorder was misdiagnosed as a personality disorder 
in service.  A May 1998 VA medical report indicates that the 
veteran's long-standing behavioral problems pre-dated 
military service and were not aggravated by that service.  It 
was the examiner's opinion that the veteran's symptoms in 
service were not the initial onset of a bipolar disorder. 
There is simply no competent (medical) evidence showing that 
a bipolar disorder began in service, or was aggravated by 
service.  The absence of such evidence makes the claim not 
well-grounded.

Moreover, the Board finds that there is no competent medical 
evidence in the claims folder to link a current bipolar 
disorder to an incident in service or to aggravation in 
service.  A claim is not well grounded where there is no 
medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.  Again, the veteran's 
statements are not considered competent to establish medical 
causation.  Therefore, the veteran's claim for service 
connection for a bipolar disorder is not plausible, and it is 
denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for a bipolar disorder at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion that links the veteran's current bipolar 
disorder to an incident of service or to aggravation in 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for a bipolar disorder is 
denied as not well grounded.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

